DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/19/19.
2.	The instant application is a national stage entry of PCT/KR2017/009254, International Filing Date: 08/24/2017, claims foreign priority to 10-2016-0107827, filed 08/24/2016 and claims foreign priority to 10-2017-0107007, filed 08/24/2017

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copies of said priority documents (as listed above) have been received in this National Stage application (i.e., PCT/KR2017/009254) from the International Bureau.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/19/19 and 10/15/21 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 2/19/2019 claims 4-9, 13-17 and 22-26 are pending in this application and are under prosecution. Claims 1-3, 10-12 and 18-21 are canceled.

Specification -Objected
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraphs 101, 107 and 108. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
		
Claim Objections
6.	Claim 26 is objected to because of the following informalities: Claim 26 is dependent from itself, which appears to be minor typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4-9, 13-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 7,960,180 issued Jun. 14, 2011) in view of Kausch et al (US 5,665,582 issued Sep. 9, 1997).
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” has been interpreted as to require single interpretation.
The instant specification does not provide a limiting definition for a microorganism. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the microorganism (In re 
With regard to preamble of independent claims 4, 13 and 22, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language in the preamble of said claims merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
The instant specification recite the term “object” may be any one of a thin film device, a magnetic bead, a ring resonator, and a nanoparticle, but the present invention is not limited thereto (paragraph 69, emphasis underlined by the examiner). Therefore the metes and bounds of “an object” are not limited to any one listed above. 
	With regard to the order of steeps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Chang in view of Kausch teaches the steps of said claims and thus is prima facie obvious in the absence of new or unexpected results.

	Chang and Kausch teach a method for isolation of microorganism in the form of virus or biological material and therefore analogous arts. The teaching of Kausch are specifically relied for DTBP, which is a reversible linker that facilitate obtaining the biological material for biological material for verities of downstream analysis of the material thereby increasing the utilities of the method of Chang.
	Regarding claim 4, Chang teaches method and apparatus to capture and release microbe in the form of virus (i.e., microorganism), wherein the apparatus adapted to capture a microbe particle includes a silica substrate and a positively charged material to at least partially coat the silica substrate, wherein the positive charged material includes an aminopropyl functional group (Figs. 4, 5 and 8 and Table 2 and their associated descriptions in columns 11 and 12), which meets the limitation of step (1) of modifying an object by introducing an amine group into the object (i.e., silica substrate).
	Chang does not specifically teach contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object, which is taught by Kausch, who is in the same field of endeavor teaches a method for reversibly anchoring a biological material to a solid support comprising the steps of: (a) placing a reversible polymer onto the solid support; (b) attaching a reversible linker to the polymer; and 
(c) linking the biological material to the reversible linker with a binding composition, said binding composition comprising a nucleic acid, an antibody, an anti-idiotypic antibody or DTBP, BASED or SADP (Kausch claims 1, 13 and 19, column 15, lines 11-20, column 20,  line 62 and Table 2 as shown below emphasis underlined by the examiner), thus teaching the concept of contacting the sample comprising the biological material with reversible cross linker including DTBP.

    PNG
    media_image1.png
    190
    514
    media_image1.png
    Greyscale

	It is well known in the art that the reversible cross linker allows detachment of biological material in native state using DTT (Kausch, Example 8 and claim 19). 
	Kausch also teaches that the method has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation (Abstract) thus providing teachings, suggestions and motivations to include the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object of Chang.
	The artisan would recognize that while combining the DTBP of Kausch in the method of Chang some routine optimization is needed, which is within the skills of one 
	It is noted that reversible cross linker of Kausch comprise a plurality of reversible cross linkers but also teaches the DTBP linker and thereby meeting the limitations of DTBP of instant claim 4.
	Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, Chang in view of Kausch teaches the steps of claim 4 including DTBP, thereby meeting the limitations of instant claim 4.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object in method of with a reasonable expectation of success with the expected benefit of having the method that has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation as taught by Kausch. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) 
	It is noted that claim 4 as recited merely require steps 1 and 2, which as discussed above are obvious Chang in view of Kausch.
	Regarding claims 5-8, Chang in view of Kausch teaches that the object is silica functionalized with (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica (Fig. 4 and Chang column 4, lines 28-31). Kausch also teaches a magnetic bead (column 52, line 20). The artisan would recognize the teachings of Chang of (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica meets the limitations of said claim including silane compound formula 1.
	Regarding claim 9, Chang in view of Kausch teaches a blood sample (Kausch, column 10, line 35).
	Clam 13 is drawn to a method of extracting a nucleic acid comprising: modifying an object by introducing an amine group into the object (step 1); injecting a sample of a nucleic acid and dimethyl 3, 3 '-dithiobispropionimidate (DTBP) onto the modified object and forming a complex of the nucleic acid and the DTBP (step 2); and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution (step 3).
	The teachings of Chang in view of Kausch regarding steps 1 and 2 of claims 13 and 15 of modifying, contacting a sample including a microorganism and dimethyl 3,3'-
dithiobispropionimidate (DTBP) each other on the modified object are discussed above in detail, while rejecting claim 4.
a nucleic acid, an antibody, an anti-idiotypic antibody or protein A, to reversibly anchor the biological material to the solid support; wherein said biological material is proteins, DNA, RNA, chloroplasts, plastids, chromosomes or fragments of chromosomes, wherein the method of claim 19, further comprising the step of releasing the biological material, wherein said releasing is by DTT solution (Kausch, claims 19-21).
	The artisan would recognize releasing the nucleic acid from the support by DTT solution of Kausch meets the limitation of step (3) of claim 13 of extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution.
	Kausch also teaches that the method has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation (Abstract) thus providing teachings, suggestions and motivations to include the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution of Kausch in the method of Chang.	

	Regarding claims 14-17, Chang in view of Kausch teaches that the object is silica functionalized with (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica (Fig. 4 and Chang column 4, lines 28-31). Kausch also teaches a magnetic bead (column 52, line 20). The artisan would recognize the teachings of Chang of (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica meets the limitations of said claim including silane compound formula 1.
	Claim 22 is drawn to steps of modifying an object by introducing an amine group into the object (step 1); concentrating a microorganism by contacting a sample including the microorganism and dimethyl 3, 3 '-dithiobispropionimidate (DTBP) each other on the modified object (step 2); isolating a nucleic acid from the concentrated microorganism 
	The artisan would recognize that the steps of claim 22 is similar to claim 13, except for the step of forming a complex of the isolated nucleic acid and the DTBP (step 4). The artisan would further recognize that the step (4) would amount to routine optimization process and thus would be obvious improvement over Chang in view of Kausch.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution of Kausch in the method of Chang in method of with a reasonable expectation of success with the expected benefit of having the method that has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation as taught by Kausch. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution which is routinely practiced in the art as exemplified by Kausch.


	The artisan would recognize the teachings of Chang of (3-aminopropyl) triethoxysilane and include 3-aminopropyl-functionalized silica meets the limitations of said claim including silane compound formula 1.
	Regarding claim 26, Chang in view of Kausch teaches a blood sample (Kausch, column 10, line 35).

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

11.	Claims 4-9, 13-17 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 13-14 and 20-21 of copending Application No. 16/492,606 in view of Chang et al (US 7,960,180 issued Jun. 14, 2011) and further in view of Kausch et al (US 5,665,582 issued Sep. 9, 1997).
	Regarding instant independent claims 4, 13 and 22, claims 5-7, 13-14, 20-21 of ‘606 copending application is drawn to a method of concentrating microorganisms comprising contacting a sample containing microorganisms with diatomaceous earth modified with a silane compound and claims 13-14 of ‘606 copending application is drawn to a method of extracting nucleic acids comprising (1) reacting by adding diatomaceous earth modified with a silane compound to nucleic acid sample to be extracted; and (2) eluting nucleic acid from a reactant, wherein the method of extracting nucleic acids of claim 13, wherein the method comprising: (1) mixing by adding diatomaceous earth modified with a silane compound to nucleic acid sample to be extracted; (2) reacting by adding any one or more selected from the group consisting of dimethyl adipimidate (DMA), dimethyl pimelimidate (DMP), dimethyl suberimidate (DMS) and dimethyl 3,3'-dithiobispropionimidate (DTBP); and (3) eluting nucleic acid from a reactant (emphasis underlined by the examiner). 
	Claims 20 and 21 of ‘606 copending application are drawn to a method of extracting nucleic acids from concentrated microorganism simultaneously with concentrating the microorganism comprising: (1) concentrating microorganism by 
3, 3'-ditihiobispropionimidate (DTBP) to lysate; and (4) eluting nucleic acid from a reactant.
	One having ordinary skill in the art would recognize that the diatomaceous earth modified with a silane compound of claim 5 of ‘606 copending application meets the limitation of step (1) of instant claim 4 of modifying the object (recited in generality) by introducing silane compound. 
	One having ordinary skill in the art would further recognize that claims 14-15 and 20-21 of ‘606 copending application discloses reacting by adding dimethyl 3,3'- dithiobispropionimidate (DTBP) meets the limitation of step (2) of instant claim 4 of contacting a sample including a microorganism and dimethyl 3,3'-
dithiobispropionimidate (DTBP) each other on the modified object.
	Claims of ‘606 copending application are not drawn to the limitation of modifying the object by introducing the amine group to the object, which is taught by Chang, who is in the same field of endeavor teaches method and apparatus to capture and release microbe (i.e., microorganism) particles, wherein the apparatus adapted to capture a microbe particle includes a silica substrate and a positively charged material to at least 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the modified silica substrate (i.e., the object) by introducing the amine group of Chang in the method claims of 5-7 and 13-14 to of ‘606 copending application with a reasonable expectation of success with the expected benefit of increasing the capture efficiencies of microbes (i.e., microorganism) as taught by Chang. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting better modified object, which is routinely practiced in the art as exemplified by Chang.
	With regard to step 3 of instant claim 13 and steps 3-5 of instant claim 22, claims 5-7, 13-14, 20-21 of ‘606 copending application in view of Chang do not specifically teach the steps of extracting the nucleic acid by treating the object, on which the complex is formed and forming a complex of the isolated nucleic acid and the DTBP, with an elution buffer solution and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution, which is taught by Kausch, who teaches a method for reversibly anchoring a biological material to a solid support comprising the steps of: (a) placing a polymer that solidifies in the presence of a counter ion onto the solid support; (b) attaching a reversible linker to the polymer, wherein said linker is reversible by thiol reduction; and (c) linking the biological material to the reversible linker a nucleic acid, an antibody, an anti-idiotypic antibody or protein A, to reversibly anchor the biological material to the solid support; wherein said biological material is proteins, DNA, RNA, chloroplasts, plastids, chromosomes or fragments of chromosomes, wherein the method of claim 19, further comprising the step of releasing the biological material, wherein said releasing is by DTT solution (Kausch, claims 19-21).
	The artisan would recognize releasing the nucleic acid from the support by DTT solution of Kausch meets the limitation of step (3) of claim 13 of extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution.
	The artisan would further recognize that the step (4) would amount to routine optimization process and thus would be obvious improvement over claims of ‘606 copending application in view of Chang and further in view of Kausch.
	Kausch also teaches that the method has numerous advantages in terms of time, resolution, purity, and preservation of the structure of the biological material during isolation and separation (Abstract) thus providing teachings, suggestions and motivations to include the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object and extracting the nucleic acid by treating the object, on which the complex is formed, with an elution buffer solution of Kausch in the method of instant claims 13 and 22 in the method of claims ‘606 copending application in view of Chang and further in view of Kausch.	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of contacting the microorganism and dimethyl 3, 3'- dithiobispropionimidate (DTBP) each other on the modified object on which the complex is formed, with an elution buffer solution of Kausch in the method of instant claims 13 and 22 in the method of claims of ‘606 
	With regard to instant dependent claims 5-9, 14-17 and 23-26, claims 5-7, 13-14, 20 and 21 of ‘606 copending application in view of Chang and further in view of Kausch disclose their subject matter of said dependent claims and therefore their subject matter is not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634